DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed February 4, 2022) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite, “an agent for improving a feed conversion rate” and while the present specification provides test data comparing chickens fed the claimed “agent” verses chicken not fed the “agent”, applicant has not clearly defined the scope of “improved”. As poultry diets vary, output would vary and it is unclear if the claimed “improvement” is obtained when compared to any poultry diet or only to a diet not comprising the “agent”.  
In regards to claim 65, it is also noted the applicant’s limitation regarding the feed conversion rate is in the preamble and is associated with the intended use for the feed. Given that the claim is directed to a composition with an intended use limitation in the preamble, the intended use does not contribute to the patentability of the claim.  

Claim Rejections - 35 USC § 103
Claims 65 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al., CN104738355 in view of Hou CN104351478 and in further view of Lara, et al. Impact of Heat Stress on Poultry Production.  
Regarding claims 65 and 69, He teaches a feed additive (and method of feeding) comprising N-acetylcysteine (acetylcysteine) as an effective ingredient to “promote the synthesis of GSH in vivo, increase the GSH content in tissues, inhibit the acute and chronic inflammatory reactions caused by oxidative stress, and is widely used in the prevention and treatment of diseases caused by free radical metabolism disorders” (page 2, ¶4). He further teaches the feed additive “greatly improves the growth rate of the broiler, improves the feed conversion rate, and can reduce the mortality of the broiler and improve the breeding income by effectively preventing the nutritional metabolic diseases caused by heat stress” (page 2, ¶9). He teaches the feed composition comprises 30-50% NAC and wherein the feed additive is added to the poultry feed in an amount of 0.2 to 0.5% by mass of the feed (page 1, last paragraph- page 2, ¶3). 
He does not expressly disclose feeding NAC (acetylcysteine) at a rate of 1mg to 5mg per kg of body weight per day; however, as the presently feeding rate is not shown to be critical and since He teaches NAC (acetylcysteine) is used to prevent and treat inflammatory reactions and diseases in poultry, it would have been obvious to one having ordinary skill in the art to optimize the feeding rate of NAC (acetylcysteine), through routine experimentation, based on the specific needs of the birds. As such, one would have been motivated to determine the optimum feeding rate of NAC (acetylcysteine) based on the size and nutritional need of the bird and to effectively treat the bird for its level of heat stress.  
Moreover, Hou also teaches a functional amino acid feed additive comprising NAC (acetylcysteine) “for use in livestock and aquatic animal feed, which can improve intestinal health, promote growth, improve feed conversion efficiency, and reduce disease incidence” (page 2) and teaches feeding the acetylcysteine composition to poultry in amounts to provide the optimum response (pages 2-4). Thus, given that the prior art teaches NAC (acetylcysteine) is known to improve the health and feed conversion efficiency of poultry and Hou teaches the amount added to feed can be adjusted to provide optimum response, it would have been extremely obvious for one to optimize the amount of NAC (acetylcysteine) in the invention of He needed to improve the health and feed conversion efficiency of the poultry. Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Applicant’s limitation relating to “a feed conversation rate” is directed to the intended use of the claimed “agent” and does not impart any material difference to the composition of claim 65.  The NAC (acetylcysteine) disclose by the prior art is expected to exhibit the same inherent properties when fed to egg laying birds. Nonetheless, it is noted that He does not expressly recite, “the feed conversion rate being defined as an amount of feed given to a total weight of eggs laid”. 
Lara teaches the impact of heat stress on poultry production and states:
“[h]eat stress is one of the most important environmental stressors challenging poultry production worldwide. The detrimental effects of heat stress on broilers and laying hens range from reduced growth and egg production to decreased poultry and egg quality and safety (Abstract)… heat stress impairs overall poultry and egg production by modifying the bird’s neuronedocrine profile both by decreased feed intake and by activation of the HPA axis. In general, birds react similarly to heat stress, but express individual variation of intensity and duration of responses, which may also be affected by intensity and duration of the heat stress event” (page 358);

“Productivity of laying hens flocks may also be affected by a multitude of factors, including environmental stress (such as heat stress), which is probably one of the most commonly occurring challenges in many production systems around of the world. Decreased feed intake is very likely the starting point of most detrimental effects of heat stress on production, leading to decreased body weight, feed efficiency, egg production and quality [44,61]. However, in addition to decreased feed intake, it has been shown that heat stress leads to reduced dietary digestibility, and decreased plasma protein and calcium levels [62–64]. In a recent study [44], a 12-day heat stress period caused a daily feed intake reduction of 28.58 g/bird, resulting in a 28.8% decrease in egg production. Star et al. [65] reported a reduction of 31.6% in feed conversion, 36.4% in egg production, and 3.41% in egg weight in laying hens subjected Animals 2013, 3 361 to heat stress. In another study [66], heat stress caused decreased production performance, as well as reduced eggshell thickness, and increased egg breakage. Additionally, heat stress has been shown to cause a significant reduction of egg weight (3.24%), egg shell thickness (1.2%), eggshell weight (9.93%), and eggshell percent (0.66%) [12]. Corroborating these reports, Mack et al. [7] also observed decreased egg production, egg weight and egg shell thickness in laying hens subjected to heat stress. An interesting series of experiments [67] demonstrated the increasing detrimental effect that chronic heat stress has on egg production. In these experiments, a reduction of 13.2%, 26.4% and 57% occurred in egg production in laying hens subjected to heat stress during 8–14 days, 30–42 days and 43–56 days, respectively. In another study [61], a marked decrease in egg production (28.8%), feed intake (34.7%) and body weight (19.3%) was also observed in laying hens subjected to chronic heat stress, during a 5-week period. Although much variation of effects is observed between many of the studies published, the consistent finding of significant impacts of heat stress on egg production and quality is noteworthy. The variability of the effects reported may be easily explained by the use of birds of different age or genetic background, as well as due to variable intensity and duration of the heat stress treatments applied” (page 360-361); 

“Oxidative stress is the starting point of the intestinal permeability dysfunctional process. Under heat stress conditions, increased concentrations of reactive oxygen species (ROS) occur leading to increased intestinal permeability, which in turn facilitates the translocation of bacteria from the intestinal tract.” (page 362); 

“Finally, it is important to mention that intervention strategies to deal with heat stress conditions have been the focus of many published studies, which apply different approaches, including environmental management (such as facilities design, ventilation, sprinkling, shading, etc.), nutritional manipulation (i.e., diet formulation according to the metabolic condition of the birds), as well as inclusion of feed additives in the diet (e.g., antioxidants, vitamins, minerals, probiotics, prebiotics, essential oils, etc.) and water supplementation with electrolytes” (page 363).
 
Thus, as taught by Lara, it is known in that art that heat (oxidative) stress is detrimental and effects both broilers and laying hens (Abstract) and decreases egg production (a total weight of eggs laid) in laying hens (page 360-361). Lara also teaches that interventions such as adding “feed additives in the diet (e.g., antioxidants, vitamins, minerals, probiotics, prebiotics, essential oils, etc.)” (page 363) is a known treatment for heat stress in poultry. Therefore, it is obvious that the NAC (acetylcysteine) of He, which is taught to “inhibit the acute and chronic inflammatory reactions caused by oxidative stress, and is widely used in the prevention and treatment of diseases caused by free radical metabolism disorders” (page 2, ¶4), would improve “a feed conversion rate for poultry”, as defined by applicant, for laying hens. Given the teaching that the NAC (acetylcysteine) composition improves “a feed conversion rate”, it would have been obvious to a person having ordinary skill in the art to modify the invention of He to also feed egg laying birds the NAC (acetylcysteine) in effective amounts to improve their egg production (feed conversion rate).
Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. 
The present claims are rejected over He in view of Hou and Lara. Applicant argues the Hou does not disclose feeding egg laying poultry and “does not disclose a total weight of eggs laid, and thus does not provide a way to determine the feed conversation rate as recited in claims 65 and 69”. However, it is noted that while both claims recite, “the feed conversion rate being defined as an amount of feed given to a total weight of eggs laid”, neither claim requires one to “provide a way to determine the feed conversation rate as recited in claims 65 and 69”as argued by applicant. Claims 65 and 69 merely define what applicant means by “feed conversion rate”.
While the prior art does state feeding broiler chickens and states acetylcysteine “improve[s] feed conversion efficiency” (Hou), the prior art does not expressly disclose the feed conversion rate as being “defined as an amount of feed given to a total weight of eggs laid”.  However, the inherent properties of acetylcysteine are expected to remain the same regardless of the animal feed (see Hou). Thus, when acetylcysteine is fed to egg laying poultry, the total weight of eggs laid would naturally be improved. As shown by newly applied He, NAC (acetylcysteine) has been proven as an effective treatment for heat stress and as taught by Lara, “[t]he detrimental effects of heat stress on broilers and laying hens range from reduced growth and egg production to decreased poultry and egg quality and safety” (Abstract) and “impairs overall poultry and egg production” (page 358). Given the teachings of the prior art, one would have been motivated to feed (NAC) acetylcysteine to laying hens since it is an effective treatment for heat stress and one would have expected a total weight of eggs laid to improve when laying hens are fed (NAC) acetylcysteine since the level of heat stress would improve.
Furthermore, while the prior art does not expressly disclose the claimed feeding rate, applicant has not shown the claimed range as critical and one would have easily optimized the feed rate based on the need of the chicken. Applicant’s arguments are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Munks, et al., Amino Acids in the Production of Chicken Egg and Muscle, teaches amino acids, to include cystine, effects egg production (entire document).
Klober, Eggs: Tips to Boost Production, teaches egg production can be boosted by feeding fortified feed and controlling seasonal (heat) stresses (entire document).
Valdivia et al., Efficacy of N-Acetylcysteine to Reduce the Effects of Aflatoxin B1 Intoxication in Broiler Chickens, teaches feeding NAC to treat aflatoxins and improve chicken health (entire document).
Chen, et al., Aflatoxins in Poultry, teaches aflatoxins affect laying hens and lead to reduced egg production, poor quality and increased mortality of challenged hens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792